 Case 18-30426       Doc 312     Filed 06/22/20 Entered 06/22/20 13:27:37            Desc Main
                                  Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

In Re:                                       )
                                             )       Bankruptcy Case No. 18-30426
ACE MOTOR ACCEPTANCE                         )
CORPORATION,                                 )       Chapter 11
              Debtor.                        )

 AMENDED REQUEST FOR HEARING AND RESPONSE TO PLAN PROPONENTS’
             SECOND OMNIBUS OBJECTION TO CLAIMS

         NOW COME George Clardy, Sylvia Clardy and Eagle Services & Towing, LLC, by and

through undersigned counsel, and request a hearing on Plan Proponents’ Second Omnibus

Objection to Claims and hereby respond to the numbered paragraphs in the Objection to Claims

as follows:

         1.    Admitted.

         2.    Admitted.

         3.    Admitted.

         4.    Admitted.

         5.    Admitted.

         6.    Responding to paragraph 6, Mr. Clardy was the Member Manager of Eagle

Service and Towing, LLC.

         7.    Admitted.

         8.    Responding to Paragraph 8, it is admitted that a payment in the amount of

$453,723.81 was made by Debtor pursuant to a Judgment obtained against the Debtor within 90

days prior to the Petition date. Claimants deny that the payment is a recoverable transfer

pursuant to 11 U.S.C Sections 547 and 550.

         9.    Responding to paragraph 9, Claimants deny that Debtor does not owe anything to
 Case 18-30426       Doc 312      Filed 06/22/20 Entered 06/22/20 13:27:37             Desc Main
                                   Document     Page 2 of 5




the Claimants as the Proofs of Claim represent the attorney fees awarded in the Judgment

obtained against the Debtor by Claimants. Further, Claimants admit that the Proofs of Claim are

duplicative and there should only be one claim allowed for the outstanding amount of attorney

fees owed to Claimants in the amount of $697,489.65. Claimants deny that the claims are

unreasonable in amount, that they are barred under 11. U.S.C. Section 502(d), are barred by the

doctrines of setoff and/or recoupment or that the Claims are barred by the doctrines of waiver,

release, and/or estoppel. To the extent that the Proofs of Claim do not contain adequate

information to support the calculation of the amounts owed by the Debtor, Claimants will

supplement the information to the Plan Proponents prior to a hearing on this matter.

       10.     Claimants believe that an evidentiary hearing should be held and that they have

had insufficient opportunity to obtain relevant documents and information to supports their

claims. Claimants request that the Court continue its hearing scheduled for June 23, 2020 for a

period of at least thirty (30) days to permit additional time to allow Claimants to gather and

review relevant documents and records.

       WHEREFORE, having fully responded to the Objection to Claims, Claimants hereby

Request that the Court enter an Order:

       (1)     Overruling the Debtor’s Objection or that the Plan Proponents be Ordered to

initiate an adversary proceeding to resolve the matters asserted in the Objection;

       (2)     That the hearing scheduled for June 23, 2020 be continued for at least thirty (30)

days to permit Claimants time gather, review and exchange relevant documents and records; and

if necessary, reschedule by agreement off docket to allow the presentation of evidence.

       (3)     That the Court grant such other and further relief as is just and proper.




                                                 2
Case 18-30426    Doc 312      Filed 06/22/20 Entered 06/22/20 13:27:37      Desc Main
                               Document     Page 3 of 5




    This the 22nd day of June, 2020..

                                              BURT & CORDES, PLLC

                                        By:   /s/ Stacy C. Cordes
                                              Stacy C. Cordes
                                              State Bar No. 18122
                                              122 Cherokee Road, Suite 1
                                              Charlotte, North Carolina 28207
                                              Telephone:     704.332.3282
                                              Facsimile:     704.332.3324




                                          3
 Case 18-30426       Doc 312      Filed 06/22/20 Entered 06/22/20 13:27:37            Desc Main
                                   Document     Page 4 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of June, 2020, I electronically filed the foregoing
AMENDED REQUEST FOR HEARING AND RESPONSE TO PLAN PROPONENTS’
SECOND OMNIBUS OBJECTION TO CLAIMS with the Clerk of Court using the CM/ECF
system, which will send notification of such filing to the following parties:

 U.S. Bankruptcy Administrator

 Brad Baldwin
 Hecht Walker P.C.
 Counsel for Hamilton State Bank

 Ashley A Edwards
 Parker Poe Adams Bernstein LLP
 Counsel for Hamilton State Bank

 Daniel J. Finegan
 Hamilton Stephens Steele + Martin PLLC
 Counsel for NextGear Capital, Inc.

 Kiah T. Ford, IV
 PARKER, POE, ADAMS & BERNSTEIN L.L.P.
 Counsel Hamilton State Bank

 Anna S. Gorman
 Grier, Furr, & Crisp PA
 Counsel for Official Committee of Unsecured Creditors (Ace Motor)

 James H. Henderson
 The Henderson Law Firm
 Counsel for Ace Motor Acceptance Corporation

 R. Keith Johnson
 Counsel for Bank of New England

 Kristin Harmon Lang
 Counsel for McCoy Motors, LLC

 Michael Leon Martinez
 Grier Furr & Crisp
 Counsel for Official Committee of Unsecured Creditors (Ace Motor)

 John R. Miller, Jr.
 RAYBURN COOPER & DURHAM, P.A
 Counsel for Shirley A. Cook Karch and Steven A. Cook



                                                 4
Case 18-30426      Doc 312     Filed 06/22/20 Entered 06/22/20 13:27:37        Desc Main
                                Document     Page 5 of 5




Richard S. Wright
Moon Wright & Houston, PLLC
Counsel for Janet G. Algood Living Trust, John G. Algood Living Trust, Malvin L.
Algood Living Trust and Russell Edward Algood Revocable Trust Dated May 15,
2013

      This the 22nd day of June, 2020.
                                                 BURT & CORDES, PLLC

                                          By:    /s/ Stacy C. Cordes
                                                 Stacy C. Cordes
                                                 State Bar No. 18122
                                                 122 Cherokee Road, Suite 1
                                                 Charlotte, North Carolina 28207
                                                 Telephone:     704.332.3282
                                                 Facsimile:     704.332.3324




                                             5
